Citation Nr: 1416524	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for radiculopathy of the right lower extremity.  

2. Entitlement to an initial disability rating in excess of 20 percent for a right ankle disability, to include on an extraschedular basis.  

3. Entitlement to a disability rating in excess of 20 percent prior to March 17, 2010, for low back strain with degenerative disc disease (low back disability), to include on an extraschedular basis.   

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 17, 2010.  

5. Entitlement to a TDIU due to service-connected disabilities beginning on March 17, 2010.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in in San Diego, California, and Indianapolis, Indiana, respectively.  The Veteran's claims file is currently under the jurisdiction of the Indianapolis VA RO.  

During the pendency of the appeal, a November 2010 rating decision increased the Veteran's disability rating for his right ankle disability to 20 percent, effective from December 22, 2005, the date of his claim.  In a July 2010 rating decision, the RO increased the Veteran's disability rating for his low back disability to 40 percent, effective from March 17, 2010, the date of a VA examination showing increased disability.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2012, the Board remanded the issues of entitlement to service connection for radiculopathy of the right lower extremity and entitlement to a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC.  

The June 2012 Board decision also denied service connection for bilateral hearing loss and tinnitus, an initial disability rating in excess of 20 percent for a right ankle disability, and a disability rating in excess of 20 percent prior to March 17, 2010 for a low back disability.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an April 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's June 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  

In the Joint Motion, the parties specifically stated that the Veteran waived his appeal with regard to the Board's denial of service connection for bilateral hearing loss and tinnitus.  Further, the parties stated that the Veteran also waived his appeal for an initial schedular disability rating in excess of 20 percent for a right ankle disability to the extent that the Board denied a higher rating under Diagnostic Codes 5270 through 5274.  Lastly, the Veteran waived his appeal of a disability rating in excess of 40 percent beginning March 17, 2010, for a low back disability.  Therefore these issues are no longer on appeal.  

The issue of entitlement to service connection for a psychiatric disorder  to include as secondary to a service-connected low back disability was raised at the Veteran's March 2010 VA peripheral nerves examination.  The issues of entitlement to service connection for a bilateral hip disability and a bilateral knee disability, to include as secondary to a service-connected right ankle disability were raised in a March 2014 statement. The issue of sleep impairment as secondary to a service-connected back disability has also been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an initial disability rating in excess of 20 percent for a right ankle disability, and entitlement to a TDIU prior to June 10, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has radiculopathy to the right lower extremity that is caused by his service-connected low back disability. 

2. Prior to June 10, 2009, the Veteran's low back disability symptoms did not more closely approximate a forward flexion of 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  

3. Beginning June 10, 2009, the Veteran's low back disability more closely approximated unfavorable ankylosis of the thoracolumbar spine.  

4. Beginning June 10, 2009, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. The Veteran's radiculopathy to the right lower extremity is proximately due to, or the result of his service-connected low back disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2. The criteria for a disability rating in excess of 20 percent for a low back disability prior to June 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5243 (2013).

3. Beginning June 10, 2009, the criteria for a 40 percent disability rating for a low back disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237, 5243 (2013).

4. A total rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted beginning June 10, 2009.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such notice was not provided.  However, the Veteran and his representative have demonstrated actual knowledge of the type of evidence needed to substantiate a claim because in his July 2008 claim, the Veteran asserted that his back disability increased in severity and requested that VA obtain medical evidence to support his claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran's service treatment records, VA medical treatment records, buddy statements, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the n otice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Entitlement to Service Connection for Radiculopathy of the Right Lower Extremity

The Veteran has a service-connected low back disability.  At his March 2010 VA peripheral nerves examination, the examiner diagnosed bilateral lumbar radiculopathy with nerve dysfunction and neuralgia.  The examiner concluded that the Veteran had "all signs" of radiating back pain.  At his March 2010 VA spine examination, the examiner stated that the Veteran had "obvious findings on his recent [November 2009] lumbar MRI of disc herniation and foraminal stenosis that would certainly be able to cause radicular [symptoms]," even though he had a negative EMG.  The November 2009 MRI findings noted moderate bilateral foraminal stenosis at L3-L4 and mild bilateral foraminal stenosis at L4-L5.  

In August 2012, a VA examiner concluded that the Veteran did not have radiculopathy of the right lower extremity because he had a negative EMG.  Further, the examiner stated that the November 2009 showed foraminal stenosis that was more prominent on the left.  Lastly, the examiner based the opinion on a lack of complaints regarding or treatment for right lower extremity radiculopathy.  

The Board finds the August 2012 opinion less probative because the November 2009 MRI noted bilateral foraminal stenosis at L3-L4 and L4-L5 as well as severe left foraminal stenosis at L5-S1.  Additionally, the portion of the examiner's rationale that relies on a lack of medical evidence is not adequate.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Resolving the doubt in favor of the Veteran, the Board finds that the November 2009 MRI and March 2010 statements from VA examiners are more probative.  The preponderance of the evidence shows that he has radiculopathy to the right lower extremity as a result of his low back disability.  The three elements of a secondary service connection claim are met.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection for radiculopathy of the right lower extremity is warranted.  

III. Entitlement to a Disability Rating in Excess of 20 Percent for a Low Back Disability Prior to March 17, 2010

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's back disability is evaluated under Diagnostic Codes 5237 and 5243, lumbosacral strain and intervertebral disc syndrome.  As a preliminary matter, intervertebral disc syndrome may be rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome warrants a 20 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2013).  There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability.  He reported that sometimes he must stay in bed because of back pain, but this was not prescribed by a physician, nor has he so asserted.  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not apply.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2013).  These criteria are applied "[w]ith or without" pain (whether or not it radiates), stiffness, or aching in the area affected.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454-51,455 (August 7, 2003) (Supplementary Information).  

For VA rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees.  Normal extension is from 0 to 30 degrees.  Normal lateral flexion and rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2013).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A. Period Prior to June 10, 2009

In July 2006, the Veteran underwent a VA examination.  He complained of low back pain that had increased in severity over the years.  He denied visiting the emergency room or experiencing incapacitating episodes.  He reported flare-ups once a week that lasted for approximately 24 hours, depending on his activity level.  He self-treated his flare-ups with rest.  The examiner noted that following repetitive motion, the Veteran's primary limiting symptom was pain.  Upon examination, the Veteran walked with an antalgic gait.  He did not have muscle spasm, but his back was tender to palpation.  His forward flexion was from 0 to 95 degrees with pain at the extreme 5 degrees of flexion.  His extension was from 0 to 15 degrees with pain throughout the arc of motion.  His lateral bending was from 0 to 30 degrees with pain at the extreme 5 degrees of motion, bilaterally.  His lateral rotation was from 0 to 40 degrees bilaterally, but with greater pain turning to the right throughout the last 10 degrees of motion.  The Veteran's heel-toe walking was normal.  

At his June 4, 2009 VA general medical examination, the Veteran reported flare-ups that were caused by increased or unusual physical activities and inclement weather.  They were alleviated by heat, rest, and medication.  He reported that they occurred weekly and lasted three to seven days.  He reported stiffness, swelling, and radiating pain.  He reported that his additional impairment during a flare up was that he had pain "every day."  Upon examination, he complained of moderate to severe low back pain.  He had pain to palpation of the lumbar spine.  The examiner noted that the Veteran did not have ankylosis or fractures of one or more vertebral bodies.  The examiner concluded that his back disability prevented sports; had a severe impact on exercise; a moderate effect on chores and driving; a mild effect on shopping, recreation, and traveling; and no effect on feeding, bathing, dressing, toileting, and grooming.

The Veteran did not undergo any other VA examinations prior to June 10, 2009.  Prior to that date, the only record of his forward flexion was from his July 2006 VA examination.  It showed forward flexion from 0 to 95 degrees, with pain at the last 5 degrees of motion.  As noted above, normal flexion is from 0 to 90 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2013).  He was also able to perform extension, lateral rotation, and lateral flexion.  He was capable of performing repetitive motion testing.  Therefore, even when considering painful motion after repetitive testing, the Board finds that the Veteran's forward flexion does not more closely approximate limitation to 30 degrees or less, or favorable ankylosis of his entire thoracolumbar spine.  

The Board acknowledges the Veteran's reports of flare-ups, which he describes as an increase in back pain, usually brought on by physical activity or inclement weather.  The Veteran is competent to describe observable symptoms such as an increase in pain.  Layno v. Brown, 6 Vet. App. 465 (1994),  Further, his statements are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, in this case, he is not competent to conclude that during a flare-up, his forward flexion more closely approximates limitation to 30 degrees or less.  This measurement requires use of a goniometer.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, he did not assert that his flare-ups prevented him from being able to move his entire thoracolumbar spine and such a finding is not supported by the record.  

The Board acknowledges the lay statements submitted by the Veteran's friends from December 2013 to March 2014.  Their statements do not specifically pertain to the period prior to June 10, 2009.  They show that the Veteran has chronic back pain.  The Veteran's back disability has been rated in excess of the minimum compensable evaluation for his disability.  Therefore joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The lay statements also note that the Veteran has altered gait, problems driving, inability to bend over to fold laundry and wash dishes, and difficulty performing basic chores and daily activities.  Although the Veteran's friends statements regarding his observable symptoms are competent and credible, they do not support a finding that the Veteran's functional loss from his back disability more closely approximates a forward flexion of 30 percent or less or favorable ankylosis of the thoracolumbar spine.  As noted above, a measurement of range of motion requires use of a goniometer and in this case, the Veteran's friends are not competent evidence that could be used to make such a finding.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  

It is clear from the lay statements from the Veteran and his friends that describe his symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2013).

The Board finds that prior to June 10, 2009, a disability rating in excess of 20 percent for a low back disability is not warranted because even when considering pain and functional loss, his forward flexion does not more closely approximate a limitation to 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and a disability rating in excess of 20 percent for a low back disability is not warranted prior to June 10, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).   


B. Period From June 10, 2009 to March 17, 2010

At his June 10, 2009 VA spine examination, the Veteran reported progressive back pain for 20 years.  He stated that his back pain was 5 on a scale of 0 (not painful) to 10 (most painful) and that during a flare up, it increased to a 9 out of 10.  He applied heat to his back during a flare-up and asserted that his pain medication did not work.  He reported that his physician told him that "eventually he will have to use a wheelchair," but he did not use one at that time.  He reported that he could not walk for more than ten minutes, stand for more than one to two minutes, or drive for longer than 20 to 30 minutes.  He avoided heavy lifting.  Upon examination, the examiner noted that the Veteran had a "very disabling" walk.  He was unable to walk on his toes or heels.  He had moderate to severe pain, mostly in the lumbar region.  His forward flexion was from 0 to 60 degrees.  His extension was from 0 to 10 degrees.  His lateral flexion was from 0 to 20 degrees bilaterally.  His lateral rotation was from 0 to 20 degrees bilaterally with severe pain in the low back.  He was unable to perform repetitive motion testing due to pain and muscle spasm. 

The Veteran did not undergo any other VA examinations prior to March 17, 2010.  

VA treatment records consistently note complaints of low back pain for the period prior to March 17, 2010.  He underwent physical therapy for his back in December 2009.  Aside from notations regarding pain, the VA treatment records do not address whether the Veteran's forward flexion was limited to 30 degrees or less.  

At worst, his forward flexion was limited to 60 degrees at his June 10, 2009 VA spine examination.  However, he was unable to perform repetitive testing during this examination due to pain and spasm.  Affording the Veteran the benefit of the doubt, the Board finds that his inability to perform repetitive motion testing more closely approximates favorable ankylosis of the thoracolumbar spine, warranting a 40 percent evaluation beginning June 10, 2009, the date of the VA spine examination.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a (2013).  To this extent, the appeal is granted.  

For the entire period from June 10, 2009 to March 17, 2010, the record does not show that the Veteran's disability picture more closely approximates unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for a 50 percent evaluation.  38 C.F.R. § 4.71a (2013).  Unfavorable ankylosis is when the entire thoracolumbar spine is "fixed in flexion or extension" and results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2013).  

The medical evidence of record does not show that the Veteran's spine has ever been fixed in flexion or extension such that any of the factors listed above were present.  Further, neither Veteran nor his friends who submitted lay statements have asserted that his back disability is productive of any of these factors.  In sum, for the period from June 10, 2009 to March 17, 2010, there is nothing in the record to support a finding that the Veteran's low back disability more closely approximates unfavorable ankylosis of the entire thoracolumbar spine, even when considering functional impairment due to the factors set forth in DeLuca.  There is no evidentiary basis upon which to assign a rating in excess of 40 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and a disability rating in excess of 40 percent for a low back disability for the period from June 10, 2009 to March 17, 2010 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).   

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In evaluating the Veteran's back disability, the Board notes that the rating criteria contemplate loss in range of motion and spasm, among other problems. In short, the Veteran does not have symptoms associated with his back disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating. Thun, 22 Vet. App. at 115.  
IV. Entitlement to a TDIU Beginning on June 10, 2009

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For the purposes of determining whether there is one 60 percent disability, disabilities resulting from a common etiology may be considered as one disability.  Id.  The Veteran's four service-connected disabilities are of a common etiology.  Applying the combined ratings table to his service-connected disabilities, he has a single disability that is 60 percent disabling for the purposes of determining whether the threshold for consideration of a schedular TDIU are met.  The criteria set forth in 38 C.F.R. § 4.16(a) are met beginning on June 10, 2009, the date his low back disability first met the criteria for a 40 percent rating.  

At his June 10, 2009 VA spine examination, the examiner concluded that the Veteran is "unable to do any kind of mechanical or stress work compatible with his prior education."  The Veteran previously worked as a mechanic or millwright.  After his service-connected disabilities caused him to stop working as a mechanic, he worked as a website designer for 20 to 25 hours a week from June 2007 to January 2008, but this job is considered marginal employment because he earned approximately $4800 over a six month period.  There is no evidence of record to contradict the VA examiner's finding that the Veteran's service-connected disabilities prevent him from securing or maintaining gainful employment in a position consistent with his education and training.  A TDIU is granted beginning June 10, 2009.  38 C.F.R. § 4.16(a) (2013).

The issue of entitlement to a TDIU prior to June 10, 2009 is discussed in the REMAND section below.  


ORDER

Service connection for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for a low back disability prior to June 10, 2009, is denied.  

A 40 percent disability rating for a low back disability is granted beginning June 10, 2009.  

A TDIU is granted, beginning June 10, 2009.  


REMAND

With regard to the Veteran's claim for an increased initial rating for his right ankle disability, an examination is required to determine whether he has osteomyelitis and to refer his claim to the Director of the Compensation Service to determine whether an extraschedular rating is warranted for reported symptoms such as drainage, edema, tenderness, malalignment, and effusion, which are not described in the rating schedule.  

The outcomes of the Veteran's increased evaluation claim could have a substantial effect on the merits of his claim for a TDIU because it could cause his disability rating to meet the criteria for consideration of a schedular TDIU.  Therefore, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, for the periods prior to June 10, 2009 where the Veteran's disability ratings do not meet the criteria set forth in 38 C.F.R. § 4.16(a), referral for consideration of an extraschedular TDIU is warranted because a VA examiner found that his service-connected disabilities preclude gainful employment.  38 C.F.R. § 4.16(b) (2013).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his right ankle disability with an appropriate clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A July 2010 VA musculoskeletal evaluation noting that the Veteran may have developed osteomyelitis.  

ii) A March 2014 statement from M. P., a physical therapist, who states that the Veteran's ankle has edema.  

c) The examiner must determine the current severity of the Veteran's right ankle disability, and its impact on his employability and daily activities.  

d) The examiner should specifically determine whether the Veteran has osteomyelitis.  If the examiner diagnoses osteomyelitis of the right ankle, he or she must provide opinions regarding the presence of discharging sinus, evidence of active infection within the past five years, definite involucrum or sequestrum, frequent episodes with constitutional symptoms, osteomyelitis of extending into major joints, multiple localization, a long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.
      
e) The examiner must also determine whether the Veteran has drainage, edema, malalignment, tenderness, and/or effusion as a result of his service-connected right ankle disability.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Refer the Veteran's claim for an increased rating of his right ankle disability to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  

3. After the above development has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  For any part of the appeal period where the Veteran's combined disability evaluation do not meet the regulatory criteria for consideration of a schedular TDIU, readjudication MUST include referral of the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. §4.16(b) (2013).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


